Citation Nr: 0304743	
Decision Date: 03/14/03    Archive Date: 03/24/03

DOCKET NO.  99-24 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery 
disease with history of myocardial infarction and 
tachycardia, as secondary to the veteran's hypertension.  

3.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease 
with history of myocardial infarction and tachycardia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from July 1963 to July 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from April 1999 and March 2000 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Hartford, Connecticut.  In the April 1999 
rating decision, the RO denied entitlement to VA compensation 
benefits pursuant to the provisions of 38 U.S.C.A. § 1151 for 
coronary artery disease with history of myocardial infarction 
and tachycardia.  Thereafter, in March 2000, the RO denied 
service connection for hypertension.  The veteran perfected 
timely appeals of these determinations to the Board.

When this matter was previously before the Board in August 
2002, the Board undertook additional development of these 
claims.  Because the development with respect to his 
hypertension and coronary artery disease with history of 
myocardial infarction and tachycardia claims has been 
accomplished, the Board will proceed with the consideration 
of these issues.  In addition, in light of the following 
decision, in which the Board grants service connection for 
hypertension, his claim seeking VA compensation benefits for 
coronary artery disease with history of myocardial infarction 
and tachycardia is also being considered on a secondary 
basis.  See Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 
2000).


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  Hypertension had its onset during service.

3.  The veteran's coronary artery disease with history of 
myocardial infarction and tachycardia is related to his 
service-connected hypertension.

4.  Service connection has been established for the 
disability for which VA compensation is being sought under 
the provisions of 38 U.S.C.A. § 1151.


CONCLUSION OF LAW

1.  Hypertension was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).

2.  Coronary artery disease, with history of myocardial 
infarction and tachycardia, is proximately due to or the 
result of the veteran's service-connected hypertension.  
38 C.F.R. §§ 3.303, 3.309, 3.310(a) (2002).

3.  There being no justiciable case or controversy currently 
before the Board with regard to the veteran's claim seeking 
VA compensation benefits pursuant to the provisions of 38 
U.S.C.A. § 1151 for coronary artery disease with history of 
myocardial infarction and tachycardia, the appeal is 
dismissed.  38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 C.F.R. 
§§ 20.101, 20.204 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West Supp. 
2001)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The Board finds that all 
relevant evidence has been obtained with regard to the 
veteran's claims of service connection for hypertension and 
for coronary artery disease with history of myocardial 
infarction and tachycardia, and that the requirements of the 
VCAA have in effect been satisfied.

In February 2003, the veteran was afforded a VA examination 
to determine the nature and extent of his hypertension and 
for coronary artery disease with history of myocardial 
infarction and tachycardia, and in February 2003 addendum to 
that report, the examiner specifically offered an opinion as 
to the etiology of these conditions.  In addition, he and his 
representative have been provided with a statement of the 
case and supplemental statements of the case that discuss the 
pertinent evidence, and the laws and regulations related to 
the claims, and essentially notify them of the evidence 
needed by the veteran to prevail on the claims.  In an April 
2001 letter, the RO notified the veteran of the evidence 
needed to substantiate his claim and offered to assist him in 
obtaining any relevant evidence.  This letter gave notice of 
what evidence the appellant needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claims and that there is no prejudice 
to him by appellate consideration of the claim at this time, 
without a prior remand of the case to the RO for providing 
additional assistance to the veteran in the development of 
his claim, or for further Board development, as required by 
the VCAA, or to give the representative another opportunity 
to present additional evidence and/or argument.  Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case, in light of the 
extensive record on appeal and the Board's favorable 
determinations, no further notice or assistance to the 
veteran is required to fulfill VA's duty to assist him in the 
development of these claims.  Smith v. Gober, 14 Vet. App. 
227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz 
v. Principi, 15 Vet. App. 143 (2001).  

II.  Background and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  In addition, for 
certain chronic diseases, such as cardiovascular renal 
disease, including hypertension, a presumption of service 
connection arises if the disease is manifested to a degree of 
10 percent within a prescribed period following discharge 
from service; the presumptive period for cardiovascular renal 
disease, including hypertension, is one year.  Service 
connection may also be granted for disability proximately due 
to or the result of a service-connected disorder and where 
aggravation of a nonservice-connected disorder is proximately 
due to or the result of a service-connected disability.  38 
C.F.R.  § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).  In determining whether service connection is 
warranted for a disability, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A.  Service connection for hypertension

The service medical records show that at discharge from 
active duty, the veteran's blood pressure was 128/96.  The 
post-service medical records, including numerous VA 
hospitalization reports, show that the veteran has repeatedly 
been diagnosed as having hypertension.  In August 2002, the 
Board undertook additional development of this claim to 
obtain a medical opinion addressing whether the veteran's 
hypertension was related to service.  In compliance with the 
Board's request, in February 2003, the veteran was afforded a 
pertinent VA examination, and in a February 2003 addendum to 
the VA February 2003 examination report, the examiner, citing 
to the veteran's service medical records, opined that it was 
more likely than not that essential hypertension had its 
onset in service.  In light of the foregoing, in the absence 
of any contradictory medical opinion, the Board finds that 
the evidence supports his claim of entitlement to service 
connection for hypertension.  

B.  Secondary service connection for coronary artery disease 
with history of myocardial infarction and tachycardia

As discussed above, the Board determined that service 
connection was warranted for the veteran's hypertension on 
the basis that the disease had its onset during service.  In 
addition, the evidence shows that the veteran has been 
diagnosed as having coronary artery disease, and in 1992 he 
had a myocardial infarction.  In this regard, the Board notes 
that VA recognizes that coronary artery disease and its 
resulting manifestations are part of the same disease process 
as hypertension.  See 38 C.F.R. § 3.309(a).  Service 
connection for coronary artery disease with history of 
myocardial infarction and tachycardia is thus warranted on a 
secondary basis.  See Allen; 38 C.F.R. § 3.310.

C.  Entitlement to VA compensation benefits pursuant to the 
provisions of 38 U.S.C.A. § 1151 for coronary artery disease 
with history of myocardial infarction and tachycardia

In this decision, the Board grants secondary service 
connection for coronary artery disease with history of 
myocardial infarction and tachycardia, which is a greater 
benefit than VA compensation benefits for this condition 
under the provisions of 38 U.S.C.A. § 1151.  Hence, this 
claim is moot; the appeal must be dismissed on that basis.  
See 38 U.S.C.A. § 7105 (West 1991).



ORDER

Service connection for hypertension is granted.

Service connection for coronary artery disease with history 
of myocardial infarction and tachycardia is granted.

The claim of entitlement to VA compensation benefits pursuant 
to the provisions of 38 U.S.C.A. § 1151 for coronary artery 
disease with history of myocardial infarction and tachycardia 
is dismissed.


	                        
____________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

